DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on Aug. 8, 2022, have been entered.  Claims 1-18, 21, 30-32, and 35 have been canceled.  Claims 44-46 have been newly added.  Claims 19 and 41-43 are withdrawn for being directed to non-elected inventions.  Claims 20, 22-29, 33, 34, 36-40, and 44-46 are examined in this Office Action.

Objections and Rejections That Are Withdrawn

The objection to the title is withdrawn in light of Applicant's amendment of the title.

The objection to claim 20 is withdrawn in light of Applicant's amendments to the claims.

All rejections of claims 21, 30-32, and 35 are moot in light of Applicant's cancellation of these claims.

The rejections of claims 33-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn or moot in light of Applicant's amendments to the claims.

The rejections of claims 20-31 and 33-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of scope of enablement are withdrawn in light of Applicant's amendments to the claims.

The rejection of claims 30 and 31 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for failure to further limit is moot in light of Applicant's cancellation of these claims.

The provisional rejection of claims 20-40 on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Application No. 15/926,449 is withdrawn in light of the abandonment of the '449 application on June 6, 2022.

Claim Objections
Claim 34 is objected to because of the following informalities:  as amended the claim reads "… a target signal for secretion, for location to cellular compartments or organelles."  This is grammatically incorrect.  Applicant is advised to replace the comma with - - or - - .  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Indefiniteness
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant's arguments in the response received on Aug. 8, 2022, have been fully considered but were not found to be persuasive.
Claim 38 recites "such as" before "apical meristem, axillary buds and root meristems, and induced meristem tissue. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Applicant argues that they have amended claim 38 to delete the phrase "such as cotyledon meristem and hypocotyl meristem" (Resp 13).  While this amendment alleviates the indefiniteness from the last line of claim 38, there is an addition recitation of "… such as apical meristem, axillary buds and root meristems, and induced meristem tissue".  For this reason, claim 38 continues to be indefinite because it is unclear if the tissues recited after "such as" are required.

Inadequate Written Description
Claims 20, 22-29, 33, 34, 36-40, and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiency of the parent claim.  Applicant's arguments in the response received on Aug. 8, 2022, have been fully considered but were not found to be persuasive.
The claims are broadly drawn to a method for the production of a transgenic plant, plant tissue, or plant cell, the method comprising the introduction of at least one polynucleotide comprising at least one sequence encoding a variable domain of a heavy-chain antibody (VHH) that specifically binds to a glucosylceramide of a fungus into the genome of a plant or plant tissue or plant cell, wherein the expression of the polynucleotide protects at least part of the plant from an infection with a fungus, inhibits the growth of a fungus, and/or increases the resistance of the plant against a fungus, and wherein the polynucleotide is operably linked to a promoter suitable for expression in plants.
	The Applicants describe VHH antibodies produced in Llamas that were immunized with fungal glucosylceramide (GlcCer) (see paragraph 00707 on page 120), and they describe the construction of a phage library expressing antigen-binding domains generated from these VHHs and selection of VHHs for their binding to GlcCer by Enzyme-Linked ImmunoSorbent Assay (ELISA) (see paragraphs 00708 and 00709 on pages 120-1).  They describe 84 unique sequences from the identified anti-GlcCer VHHs (see paragraph 00711 on page 122).  Each of these are described by their amino acid sequences (SEQ ID NOs: 1-84), and the three CDR fragments of each of these VHHs are also described (see Tables 1 and 2 on pages 86-95).  
They describe two lines of transgenic Arabidopsis plants each expressing a VHH antibody that binds to fungal GlcCer; antibodies 41D01 (SEQ ID NO: 1) and 56F11 (SEQ ID NO: 2), respectively (see page 131 paragraph 00758).  They describe some constructs that utilized an ER-retention signal peptide “KDEL”, and some that utilized a peptide to target the VHH for secretion (see Table 4 and Table 5 on page 125-6).  They describe the vectors as Gateway vectors for Agrobacterium-mediated plant transformation, and they describe the destination vector of pK7WG2 which is known in the art to have the 35S promoter for high levels of constitutive expression in plant systems.
	The Applicant does not describe any consensus sequence that is shared by the 84 disclosed VHHs that is sufficient for binding to GlcCer.  The Applicant does not describe any plants transformed with vectors that do NOT have a promoter.  
It is known in the art that fungal glucosylceramides can have different sphingolipid backbones (see, Singh et al (Front. Microbiol. (2016) Vol. 7; pp. 1-14; especially page 10 Figure 5), therefore, these Llamas may have produced antibodies that bind, specifically, to the exact type of glucosylceramides that were present in their particular immunization protocol, and this is not representative of the genus of VHHs that bind to GlcCers that have differing sphingolipid backbones.  Indeed, Da Silva et al (FEBS Letters (2004) Vol. 561; pp. 137-143) expressly state that they intend to prepare additional monoclonal antibodies to GlcCer of different classes, which could present variable antifungal activity (see last paragraph on page 43), demonstrating that using different GlcCers would be expected to generate different antibodies.
It is also known in the art that when raising antibodies to bind to small molecules, the way that the immunogen is prepared and cross-linked to a carrier can impact the epitopes to which the resulting antibodies bind (see, for example, Goodrow, et al (Analytica Chimica (1998) Vol. 376; pp. 83-91; especially Figures 3 and 5). 
In addition, one can get VHH antibodies from other non-Llama animals, such as sharks or camels.  Therefore, the VHH antibodies of the instant invention that were obtained from these particular Llamas using their specific immunization protocol and immunogen preparations are not representative of the infinitely large genus of VHH antibodies that could be obtained from immunization other animals, such as sharks or camels, with multiple different types of glucosylceramide immunogens that could be prepared by different positions of cross-linking to different carrier proteins.
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	The Applicants fail to describe a representative number of VHHs that specifically bind to a fungal GlcCer.  The Applicants only describe 84 different and unique VHHs that bind to fungal GlcCer.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of VHHs that bind to a fungal GlcCer (i.e. there has not been any consensus sequence provided that is common to the genus of VHHs capable of binding to a fungal GlcCer).  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for any given VHH to be capable of binding to a fungal sphingolipid, it remains unclear what features identify a VHH capable of such activity.  Since the genus of VHHs has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	Because the genus of VHHs encompassed by claims 20, 22-29, 33, 34, 36-40, and 44-46 does not require any particular structure, it is an infinitely large genus of VHHs, the vast majority of which were not in possession of the Applicant at the time of filing.  The Applicants have only reduced to practice 84 VHHs that bind to a fungal GlcCer; they have not provided a consensus sequence shared by these 84 VHHs that is sufficient to confer binding to fungal GlcCer and would define the sub-genus of VHHs that are capable of the required function. 
See Amgen Inc. v. Sanofi, 872 F. 3d 1367 (Fed. Cir. 2017):
Page 17 of Amgen Inc. v. Sanofi:
An adequate written description must contain enough
information about the actual makeup of the claimed
products—“a precise definition, such as by structure,
formula, chemical name, physical properties, or other
properties, of species falling within the genus sufficient to
distinguish the genus from other materials,” which may
be present in “functional” terminology “when the art has
established a correlation between structure and function.”
Ariad, 598 F.3d at 1350. But both in this case and in our
previous cases, it has been, at the least, hotly disputed
that knowledge of the chemical structure of an antigen
gives the required kind of structure-identifying information
about the corresponding antibodies. See, e.g., J.A.
1241 (549:5–16) (Appellants’ expert Dr. Eck testifying
that knowing “that an antibody binds to a particular
amino acid on PCSK9 . . . does not tell you anything at all
about the structure of the antibody”); J.A. 1314 (836:9–11)
(Appellees’ expert Dr. Petsko being informed of Dr. Eck’s
testimony and responding that “[m]y opinion is that [he’s]
right”); Centocor, 636 F.3d at 1352 (analogizing the antibody-
antigen relationship as searching for a key “on a
ring with a million keys on it”) (internal citations and
quotation marks omitted).

Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112.  The “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”). 
	Accordingly, the specification fails to provide an adequate written description to support the infinitely large genus of VHHs that bind to fungal GlcCer as set forth in the claims.
	The Applicant argues that they have amended the claims to add additional functional requirements beyond just binding to GlcCer, and they argue that they have provided 84 different VHHs that specifically bind to GlcCer which they submit covers a "substantial portion" of the claimed genus (Resp 14-5).  This is not persuasive, however, because requiring additional function without providing the corresponding structures that provide that function does not help in describing the genus encompassed by the claims.  With regard to having 84 species reduced to practice, first of all, these 84 species have not all been  shown to be effective for the newly added functional limitations of protecting a plant or increasing the resistance of a plant or inhibiting the growth of a fungus in a plant.  Secondly, 84 is not necessarily sufficient to cover the infinite genus of VHHs encompassed by the current claims.  See, for example, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 759 F.3d 1285, 111 USPQ 2d 1780 (Fed. Cir. 2014), where the specification disclosed far more than 84 different monoclonal antibody sequences but this was not found to be a sufficient description of the genus of antibodies encompassed by the functional language in the claims.
	Applicants argue that the Examiner's comments regarding a lack of a consensus sequence demonstrate that the Examiner fails to understand how the invention works, and they argue that it is not surprising that a panel of anti-GlcCer VHH antibodies, raised in an immunized llama, do not share a consensus sequence (Resp 15).  This is not persuasive, however, because the point the Examiner is making by pointing out there is a lack of a consensus sequence is the fact that one of skill in the art would not be able to look at any given VHH amino acid sequence and know if that particular VHH antibody is infringing or not.  The fact that the genus of VHH antibodies encompassed by the current claims is claimed by function rather than being claimed by structure renders it impossible for the skilled artison to envision the genus that is being claimed.  This issue was discussed at length in both the AbbVie and Amgen decisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-29, 33, 34, 36-40, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Verhessen et al. (US Pre-Grant Publication US 2013/0227747; published on Aug. 29, 2012) in view of Da Silva (FEBS Letters (2004) Vol. 561; pp. 137-143).  Applicant's arguments in the response received on Aug. 8, 2022, have been fully considered but were not found to be persuasive.
The claims are directed to a method for the production of a transgenic plant, plant tissue, or plant cell, the method comprising the introduction of at least one polynucleotide comprising at least one sequence encoding a variable domain of a heavy-chain antibody (VHH) that specifically binds to a glucosylceramide of a fungus, into the genome of a plant or plant tissue or plant cell, wherein the expression of the polynucleotide protects at least part of the plant from an infection with a fungus, inhibits the growth of a fungus, and/or increases the resistance of the plant against a fungus, and wherein the polynucleotide is operably linked to a promoter suitable for expression in plants (claim 20); including wherein the polynucleotide is transformed into the plant via techniques recited in claim 22 or via agrobacterium-mediated transformation (claim 23); including wherein the introduction comprises transformation in planta (claim 24); including wherein the polynucleotide is in the form of a vector (claim 36); including wherein the fungus for which the VHH is specific is selected from the list recited in claim 37; and including wherein the plant is one of the types of plants recited in claim 39.
Verheesen claims a plant transformed with a nucleic acid encoding an antigen binding protein able to bind a chitinous polysaccharide (claim 26). Verheesen teaches the production of VHH antibodies in llamas, and the selection of the VHH antibodies that bind to chitin (page 9, Example 1).  Verheesen teaches transformation of a plant with such a nucleic acid inserted into an expression vector and transformed into the plant using “ … methods known to the person skilled in the art, including but not limited to Agrobacterium-mediated transformation, electroporation, microinjection …” and they teach the plant is more resistant to damage from insect pests or fungal disease. (page 9, paragraph 0078-80).  A plant expression vector necessarily comprises a promoter that functions in plants. Verheesen suggests that a crop plant is preferable an lists many different examples of crop plants, including many of the plants claimed in the instant claim 39 (see pages 8-9, paragraphs 0076 and 0080).
Verhessen does not teach VHH antibodies that bind to a glucosylceramide (GlcCer) of a fungus.
Da Silva teaches monoclonal antibodies that specifically bind to a fungal GlcCer (see right column on page 138).  The GlcCer the antibodies bind to is from the plant pathogen Colletotrichum glocosporioides (see abstract). They teach that these antibodies interfere with the process of differentiation of this plant pathogen (see right column on page 140).  They specifically suggest identifying the specific sequences of antibodies to GlcCer which could allow the development of alternative models of transgenic plants less susceptible to fungal infections (see last sentence on page 143).
At the time the instant application was filed it would have been obvious and within the scope of one of ordinary skill in the art to modify the method taught by Verheesen to express a VHH antibody that binds to a fungal GlcCer as taught by Da Silva.  One would have been motivated to do so because Da Silva specifically teaches that antibodies that bind to this antigen (GlcCer) interfere with the process of differentiation of this fungal plant pathogen and such plants could be less susceptible to fungal infections.
Verhessen and Da Silva do not expressly teach vacuum infiltration as required in the instant claim 25. They do not teach the inclusion of a selectable marker or performing a selection step to identify transgenic plants comprising the marker as required in the instant claims 26 and 27. They do not teach any type of propagation of the transformed plants as required in claims 28 and 29. They do not teach any specific type of promoter as required in claim 33. They do not teach intracellular targeting signals for the expressed VHH antibodies as required in claims 34 and 45.  They do not teach any particular plant tissue for transformation as required in claims 38 and 46. They do not teach different tags fused to the expressed VHH antibodies as required in claim 44.  The Examiner takes official notice that every one of these features was well known in the art, and any plant molecular biologist would be familiar with and know how to use all of these features.  In the event the Applicant wished to contest the novelty or non-obviousness of these features, the Examiner will include additional references for an additional 103 rejection, below.
In the response received on Aug. 8, 2022, Applicant did not traverse the Examiner's assertion of official notice, therefore the statements in the paragraph, above, are taken to be admitted prior art in light of Applicant's failure to assert that the Examiner's assertion of official notice was inadequate (MPEP 2144.03 C).
Applicant's Arguments
Applicant asserts that the inventive concept for the instant application relates to the provision of transgenic plants that are protected from plant pathogenic fungi, and this is achieved using VHH molecules expressed by the transgenic plants (Resp 16-19).  The Examiner agrees and believes that the combination of Verhessen and DaSilva addresses this inventive concept and mode of operation.
The Applicant argues that DaSilva specifically investigates the differentiation of conidia into mycelial cells in Colletotrichum gloeosporioides without mentioning any of the problems associated with traditional (chemical) crop protection products, and they point out that the only mention of transgenic plants is in the final paragraph (Resp 19-20).  The Examiner agrees.  This is not persuasive, however, because the Examiner is relying on Verheesen for the teaching of transgenic plants expressing VHH antibodies.
Applicant argues that a practitioner would have no motivation to combine Verhessen and DaSilva (Resp 20).  This is not persuasive, however, because Verhessen teaches transgenic plants expressing VHH antibodies that protect the transgenic plants from pests and fungal diseases (Verhessen p. 9, ¶¶ 0078-80). DaSilva suggests transgenic plants expressing antibodies that bind to GlcCer to protect the plants from fungal infection.  For this reason, there is a nexus between these two references: both aim to protect plants against fungal diseases using antibodies.  
	Applicants reference a declaration by Dr. Van Daele in prosecution of a European patent application (Resp 21). The excerpts from this declaration can not be given the same weight as a properly executed declaration that is filed within the instant application's prosecution.  Nevertheless, the Examiner will respond to these assertions. 
When presented with "opinion" evidence, the Examiner must assess the probative value of the opinion by considering the following: 1) the nature of the matter sought to be established, 2) the strength of any opposing evidence, 3) the interest of the expert in the outcome of the case, and 4) the presence or absence of factual support for the expert's opinion (MPEP 716.01(c) III).
	1) the matter that Dr. VanDaele opines about is the focus of the DaSilva reference, whether or not the DaSilva reference is relevant to the field of transgenic plants, whether or not DaSilva suggests a transgenic plant expressing an antibody to GlcCer would actually be antifungal, if a fusion to an anti-fungal peptide would be preferable, and if DaSilva's in vitro results are predictive for in planta performance (Resp 21-26). 
	2) there is no opposing evidence regarding the focus of DaSilva; and the only evidence regarding the relevance to the field of transgenic plants is the final paragraph of DaSilva which very clearly contemplates transgenic plants with anti-fungal activity. 
	3) the expert, Dr. VanDaele has an interest in the outcome of this case because Dr. VanDaele is an inventor in this application.
	4) the presence or absence of factual support for the opinion: the only piece of evidence that provides any factual support for an opinion is the DaSilva reference itself.
	With regard to Dr. VanDaele's opinion about the focus of the DaSilva reference, the Examiner agrees that the focus was on the mechanism of C. gloeosproioides transition from conidial forms into mycelia and the rold that GlcCer plays in this transition.
	With regard to the relevance of DaSilva to the field of transgenic plants, the Examiner disagrees with Dr. VanDaele's opinion.  First, US patent law makes it clear that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (MPEP 2123). For this reason, it does not matter what the main focus of DaSilva was, so long as they provide a teaching or suggestion that combines with Verheesen to arrive at the instantly claimed invention.  The last paragraph of DaSilva is pasted, below, to show the suggestion for transgenic plants with antifungal activity:


    PNG
    media_image1.png
    646
    500
    media_image1.png
    Greyscale

A fair reading of this paragraph, especially the last sentence, makes it clear that transgenic plants expressing antibodies to GlcCer for antifungal action were clearly being suggested.  The goal is clearly to arrive at "transgenic plants less susceptible to fungal infections".  The last seven words explicitly suggest this.  It is not reasonable to assert that this is irrelevant to the field of transgenic plants.
	Applicant argues that even if the skilled person combined Verheesen and DaSilva they would still not arrive at the claimed invention; and that DaSilva does not teach that anti-GlcCer antibodies expressed in plants can protect the plant from fungal infection, inhibit the growth of a pathogenic fungus, or increase the resistance of a plant to a fungus (Resp 22).  This is not persuasive, however, because DaSilva clearly suggests that transgenic plants expressing antibodies to GlcCer could be less susceptible to fungal infections.
	Applicant argues that DaSilva's data show polyclonal antibodies worked better than monoclonal antibodies in an in vitro assay (Resp 22-3).  This is not persuasive, however, because the monoclonal antibodies clearly inhibited the progression of the fungal transition.  Any measurable amount of inhibition would satisfy the instant claims.
	Applicant argues that plants expressing anti-fungal peptides, such as RsAFP2, are suggested by DaSilva and Dr. VanDaele would consider producing a transgenic plant expressing a monoclonal antibody fused to an antifungal peptide (Resp 24-25).  First, the instant claims do not exclude fusing an antifungal peptide to the HVV antibody, so the claimed method encompasses introduction of a polynucleotide comprising a sequence encoding a VHH that is fused in-frame with a sequence encoding an anti-fungal peptide.  Secondly, a fair reading of DaSilva combined with Verheesen would clearly lead one to arrive at a method that utilizes VHH antibodies that bind to GlcCer with antifungal activity, specifically to inhibit the fungal infections in the plants.  Mentioning antifungal peptides that have been used in plants is not "teaching away" from expression of antifungal antibodies, it is merely an academic discussion of other approaches that have been used in the field.
	Applicant argues that DaSilva would give the skilled person serious doubts as to whether a transgenic plant that expresses an antibody could actually achieve anti-fungal protection because the anti-fungal effect from monoclonal antibodies is limited (Resp 25).  This is not persuasive, however, because the delay observed by DaSilva is sufficient to satisfy the current claims which include inhibiting the growth of the fungus, and it is also clear DaSilva is suggesting screening additional antibodies raised against different immunogens to find the best candidates to put into transgenic plants: "In this regard, it is our intent to prepare additional monoclonal antibodies to GlcCer of different classes, which could present variable antifungal activity."  One of ordinary skill in the art, being in possession of the teachings of Verheesen would have followed the suggestions of DaSilva to prepare different GlcCer immunogens to innoculate llamas as taught in Verheesen to arrive at VHH antibodes that could be screened for different variable antifungal activities, so that the best candidates could be expressed in transgenic plants to arrive at transgenic plants (suggested by DaSilva and made by Verheesen) with less susceptibility to fungal infections.
	Applicant argues that Dr. VanDaele does not believe that the delay in transition shown by DaSilva in their in vitro assay could be predicted to show that this antibody would be effective against the fungus when expressed in a plant (Resp 26).  This is not persuasive, however, because DaSilva clearly teach that they expect and anticipate being able to generate transgenic plants that are less susceptible to fungal infections, and Verheesen teach transgenic plants expressing VHH antibodies that are less susceptible to both insect pests and fungal infections.


Repeat of 103 Rejection without Official Notice
Claims 20, 22-29, 33, 34, 36-40, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Verhessen et al (US Pre-Grant Publication US 2013/0227747; published on Aug. 29, 2012) in view of Da Silva (FEBS Letters (2004) Vol. 561; pp. 137-143), further in view of Fischer et al. (Biol. Chem. (1999) Vol. 380; pp. 825-839), further in view of Korouzhdehy et al. (African Journal of Biotechnology (2011) Vol. 10; pp. 4234-4241), and further in view of James et al. (Protein Expression and Purification (2000) Vol. 19; pp. 131-138).  The Applicant did not provide any separate arguments against this rejection.
The claims are directed to a method for the production of a transgenic plant, plant tissue, or plant cell, the method comprising the introduction of at least one polynucleotide comprising at least one sequence encoding a variable domain of a heavy-chain antibody (VHH) that specifically binds to a glucosylceramide of a fungus, into the genome of a plant or plant tissue or plant cell, wherein the expression of the polynucleotide protects at least part of the plant from an infection with a fungus, inhibits the growth of a fungus, and/or increases the resistance of the plant against a fungus, and wherein the polynucleotide is operably linked to a promoter suitable for expression in plants (claim 20); including wherein the transgenic plant is resistant against a pathogenic fungus (claim 21); including wherein the polynucleotide is transformed into the plant via techniques recited in claim 22 or via agrobacterium-mediated transformation (claim 23); including wherein the introduction comprises transformation in planta (claim 24); including wherein the transformation is via vacuum infiltration (claim 25); including wherein the polynucleotide (transgene) comprises a selectable marker and the transformed plants are separated from non-transformed plants via selection for the marker (claims 26-7); including wherein the transformed plants are propagation by clonal or classical methods or both (claims 28-9); including wherein the polynucleotide (transgene) is integrated into the genome and transformed stably (claims 30-1); including wherein the polynucleotide comprises a promoter suitable for expression in plants (claim 32); including wherein the promoter is selected from the list recited in claim 33; including wherein the expressed VHH has a targeting signal (claim 34 and 45); including wherein there is an ATG start codon (claim 35); including wherein the polynucleotide is in the form of a vector (claim 36); including wherein the fungus for which the VHH is specific is selected from the list recited in claim 37; including where the transformation is performed on one of the plant tissues recited in claims 38 and 46; including wherein the plant is one of the types of plants recited in claim 39; and including wherein the expressed VHH has one of the tags recited in claims 40 and 44.
Verheesen claims a plant transformed with a nucleic acid encoding an antigen binding protein able to bind a chitinous polysaccharide (claim 26). Verheesen teaches the production of VHH antibodies in llamas, and the selection of the VHH antibodies that bind to chitin (page 9, Example 1).  Verheesen teaches transformation of a plant with such a nucleic acid inserted into an expression vector and transformed into the plant using “ … methods known to the person skilled in the art, including but not limited to Agrobacterium-mediated transformation, electroporation, microinjection …” and they teach the plant is more resistant to damage from insect pests or fungal disease. (page 9, paragraph 0078-80).  A plant expression vector necessarily comprises a promoter that functions in plants. Any polynucleotide encoding a protein to be expressed in a plant will begin with an “ATG” start codon, therefore, the polynucleotides suggested by Verheesen necessarily comprise an “ATG” start codon. Verheesen suggests that a crop plant is preferable an lists many different examples of crop plants, including many of the plants claimed in the instant claim 39 (see pages 8-9, paragraphs 0076 and 0080).
Verhessen does not teach VHH antibodies that bind to a glucosylceramide (GlcCer) of a fungus. Verheesen does not actually reduce to practice the transformation of a plant to express on of the VHH antibodies. Verheesen does not mention vacuum infiltration, selectable markers, propagation of the transgenic plants, whether the polynucleotide (transgene) is integrated into the genome for stable transformation or not, any particular promoter, any particular intracellular targeting, any particular plant tissue to be transformed, or any tags.
Da Silva teaches monoclonal antibodies that specifically bind to a fungal GlcCer (see right column on page 138).  The GlcCer the antibodies bind to is from the plant pathogen Colletotrichum glocosporioides (see abstract). They teach that these antibodies interfere with the process of differentiation of this plant pathogen (see right column on page 140).  They specifically suggest identifying the specific sequences of antibodies to GlcCer which could allow the development of alternative models of transgenic plants less susceptible to fungal infections (see last sentence on page 143).
At the time the instant application was filed it would have been obvious and within the scope of one of ordinary skill in the art to modify the method taught by Verheesen to express a VHH antibody that binds to a fungal GlcCer as taught by Da Silva.  One would have been motivated to do so because Da Silva specifically teaches that antibodies that bind to this antigen (GlcCer) interfere with the process of differentiation of this fungal plant pathogen and such plants could be less susceptible to fungal infections.
The Examiner takes official notice that everything covered by Fischer, Korouzhedehy, and James has been very well known in the art long enough that a reference should not be needed.  However, for the sake of completeness, these references are being provided.
Fischer provides a review of the state of the art for expression of recombinant antibodies back in 1999, and anything in this article is well within the knowledge and skill of the ordinary artisan in the field of plant molecular biology, therefore each of these techniques or tools would have been obvious variations on the generic idea of expressing an antibody in a plant.
Fischer teaches delivery of the transgene via agrobacterium using vacuum infiltration, and teaches T-DNA transfer (which involves integration into the genome for stable transformation (left column on page 829). Fischer teaches antibiotic mediated selection of transgenic callus after co-cultivation for transformation of suspension cells (right column on page 831) and this necessarily means the cells were cotransformed with a selectable marker that confers resistance to the antibiotic. Fischer teaches that the genetic material is readily stored in seeds or tubers (see paragraph bridging left and right columns on page 830); and this necessarily means the plants are propagated to make seeds and tubers. Fischer teaches targeting the antibodies to the secretory pathway for secretion to the intercellular space (apoplast) or retaining the antibodies in the endoplasmic reticulum (ER) (paragraph bridging left and right columns on page 827). Fischer teaches transformed leaf discs (see right column on page 831).
Korouzhedehy teaches expression of biological active VHH antibodies in transgenic tobacco (see title). They utilized the CaMv 35S promoter to drive expression of the transgene (see abstract). 
	James teaches the use of a 6-His tag for purification of a recombinant protein produced in plant cells (see abstract). 
	At the time the instant application was filed it would have been obvious and within the scope of one of ordinary skill in the art to utilize the techniques and tools taught in Fischer, Korouzhedehy, and James for expression of the desired VHH antibodies in a plant system.  In the absence of any showing of criticality or unexpected results, these are all obvious variations of commonly used tools and techniques.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Non-Statutory Double Patenting over US Patent No. 10,858,666
Claims 20, 22-29, 33, 34, 36-40, and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 10,858,666. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘666 patent’s claims encompass a subgenus that is wholly encompassed by the instant claims. 
The instant claims are directed to a method for the production of a transgenic plant, plant tissue, or plant cell, the method comprising the introduction of at least one polynucleotide comprising at least one sequence encoding a variable domain of a heavy-chain antibody (VHH) that specifically binds to a glucosylceramide of a fungus, into the genome of a plant or plant tissue or plant cell.
The ‘666 claims are directed to a method for producing a transgenic plant or plant tissue or plant cell by introducing at least one polynucleotide into the genome of a plant or plant tissue to arrive at a transgenic plant expressing a VHH having an amino acid sequence of one of SEQ ID NOs: 1-84 (claim 9), and a method of protecting at least part of a plant or plant tissue or plant cell from an infection with  plant fungus by expressing in the plant the polynucleotide encoding one of the VHHs (claim 10).
The '666 claims are more narrow because they include specific amino acid sequences (although they are only limited by claim 1 from which they depend). This more narrow choice of VHH antibodies is a sub-genera that falls within the genus of VHH antibodies covered by the instant claims.  The instant claims are more narrow by their recitation of commonly used tools and techniques for transformation of plants and expression of recombinant proteins.  All of these tools and techniques are obvious variations based on the state of the art.
Applicant asked that the provisional double patenting rejection be held in abeyance (now moot because the co-pending application has gone abandoned); but Applicant did not provide any arguments or traversal against this non-provisional double-patenting rejection.  It is maintained.  In any subsequent responses this must be addressed or any future responses will be considered non-responsive.

Summary
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662